This cause originated in this court on the filing of a complaint for declaratory judgment, injunctive and related relief.
IT IS ORDERED by the court, effective December 16, 1991, sua sponte, that the parties comply with the following briefing schedule.
A. On or before Wednesday, December 18, 1991, any responses to defendants’ motions to dismiss and to counterclaims shall be filed.
B. On or before Wednesday, December 18, 1991, defendants shall file any additional evidence they intend to present and the parties shall file any miscellaneous motions. Evidence shall be submitted by agreed statement of facts, affidavits, depositions, and exhibits.
C. On or before Monday, December 23, 1991, all parties shall file briefs on all issues raised by any pleadings or motions.
Sweeney, H. Brown and Resnick, JJ., dissent and would stay proceedings until after February 12, 1992.